DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 9, and 10 are objected to because they recite: “the property information of the driving surface” instead of “the property information related to the driving surface”. Appropriate correction is required to maintain consistency.
Claims 1 and 9 also recite: “position and property information related to the driving surface” instead of “position and the property information related to the driving surface”. Appropriate correction is required.
Claim 2 is objected to because it does not explicitly recite its dependency from claim 1. That is, claim 2 recites, “The method for driving the robot based on properties of the driving surface, the method further comprising” instead of “The method for driving the robot based on properties of the driving surface of claim 1, the method further comprising”. Appropriate correction is required.
Claim 7 is objected to because it recites “when material of” instead of “when the material of”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 9:
-A map storage configured to store;
- A Driving unit configured to move the robot;
-A functional portion configured to perform;
- A sensing module configured to sense the driving surface;
-A controller configured to set the function;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
-Driving unit: Wheels (See paragraphs 0051, 0052; Fig. 1: Driving unit 300);
-Sensing module: Sensors in paragraphs 0038-0043 and Fig. 1: Sensing module 100
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite:
“the driving surface adjacent
“storing, by a controller of the robot, position and property information”: while it is clear that the property information stored herein is referring to the property information generated and sensed by the sensory module, it is unclear where the position stored comes from, how it is obtained, or estimated; therefore, these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps; the omitted step is: generating, estimating, obtaining position information (See MPEP § 2172.01); 
“generating a moving path selectively comprising the driving surface”: this limitation is indefinite because: (i) it is unclear what the term selectively means, what it comprises, or how it limits the denoted function; that is, selectively involves the selection of only particular entities or elements, however, it is unclear what these elements or entities are in view of the limitation and what the purpose of performing this selection is; (ii) it is unclear if the selectivity is used for the generation of the moving path function (selective generation of the moving path) or for denoting that the moving path selectively comprises the driving surface;
“comprising the driving surface in a section from a starting point to an ending point of the robot”: this limitation is indefinite because it is unclear if this section is included in the area adjacent to the robot or not; furthermore it is unclear if the starting point and the ending point refer to the “section” denoted herein (specifying that the section has a starting point and an ending point), or if they refer to the moving path (specifying that that the moving path has a starting point and an ending point);
Claims 2-8, and 10-16 depend from claims 1 and 9 respectively, include all of their limitations and do not cure their deficiencies, rendering these claims rejected under the same rationale;
Claims 2 and 10 recite:
“moving, by the robot, along the moving path”: claims 1 and 9 also recite that the driving unit (i.e. wheels) are controlled by the controller to move along the moving path; therefore it is unclear if 
“property information related to a driving surface by sensing the driving surface adjacent to the robot during the movement”: this limitation is indefinite because it is unclear if the (underlined) driving surface is the same as or different from the driving surface adjacent to the robot denoted in the independent claims and in later in the claims herein or a different driving surface (given that the driving surface adjacent to the robot will change as the robot moves);
“based on comparison of the stored property information related to the position of the driving surface of the map storage with the generated property information of the sensed driving surface”: this limitation is indefinite because: (i) it is unclear where the comparison between the stored and the generated property information comes from, when it is performed, the conditions that render it, and how it limits or affects the map storage update (i.e. what comparison results render the update of the map storage); (ii) “the stored property information related to the position of the driving surface”: there is insufficient antecedent basis for stored property information related to the position of the driving surface; the independent claims recite storing  property information related to the driving surface; (iii) “the generated property information”: it is unclear if the generated property information recited herein refers to the generated property information recited in these claims or to the generated property information recited in the independent claims; (iv) “the sensed driving surface”: it is unclear if this driving surface refers to the sensed driving surface recited in these claims to the sensed driving surface recited in the independent claims (given that the driving surface adjacent to the robot will change as the robot moves);
“reconfiguring, by the controller, a function or a moving path”: this limitation is indefinite because: (i) it is unclear how the reconfiguration of the function and the moving path takes place if there is no configuration step at the first place; so these claims are rejected under 35 U.S.C. 112(b) or 
 “based on the changed property information”: there is insufficient antecedent basis for changed property information in the claims nor in the claims from which they depend;
Claims 4, 5, 12, and 13 recite: 
“setting the moving path”: the independent claims recite “setting a function” or “generating a moving path”, so it is unclear if this limitation refers to the generation of the moving path recited in the independent claims or a different function that “Sets” a moving path;
“searching, by the controller, a function corresponding to the property information”: it is unclear if this function is the same as or different from the function recited in the independent claims;
Claims 4 and 12 recite:
 “control the performance of the function”: this limitation is indefinite because: (i) “the performance”: there is insufficient antecedent basis for the performance of the function in the claims nor in the claims from which they depend; (ii) “the function”: it is unclear if this function refers to the searched function recited earlier in the claims or to the function recited in the independent claims;
Claims 5 and 13 recite:
“by comparing a distance between the driving surface and a charging station”: this limitation is indefinite because: (i) it is unclear where the distance between the driving surface and the charging station comes from, and how it is obtained; thus these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps; the omitted step is: estimating, measuring, obtaining a 
 “when the battery or the robot is consumed”: this limitation is indefinite because: (i) there is insufficient antecedent basis for a battery in these claims, nor in the claims from which they depend; (ii) while it is clear how a battery could be consumed, it is unclear how the fact that the robot be consumed is separate from the battery being consumed or what the difference is between the battery being consumed and the robot being consumed;
Claims 7 and 15 recite:
“controlling the functional portion to operate at an outer boundary adjacent to the driving surface”: This limitation is indefinite, because: (i) “an outer boundary adjacent to” is a relative term which renders the claim indefinite; the term "outer boundary adjacent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear what the outer boundary adjacent to the driving surface comprises, includes, or excludes (i.e. radius size, boundary limits, left/right edge, at a specific distance from the driving surface); thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; (ii) In view of the specification ([0107]-[0108]) and Figure 9, the robot appears to be located/travelling at an area (43a) closest to areas “3” which comprise the material that reduce the speed of the robot, and the functional portion is protruding from the robot to function/clean/brush areas “3” (see bold segments 43b); however, this disclosure is unclear from the claim language as recited herein, which recites that the operation at an “outer boundary” is only associated with the functional portion, and not the robot itself, (compared to the specification disclosure that the functional portion actually performs its function on the driving surface itself (“3”) with the robot located/travelling at an outer boundary “43a”); thus, the metes and bounds of the claims are indefinite;
“the moving portion”: there is insufficient antecedent basis for a moving portion in the claims, nor in the claims from which they depend;
Claims 8 and 16 recite:
“readjusting, by the controller, the position of the robot based on the position of the driving surface stored in the map storage when the property information related to the driving surface placed adjacent to a current position of the robot comprises the wheel slip”: this limitation is indefinite because: (i) “the position of the robot”, “ the position of the driving surface”, “the property information related to the driving surface placed adjacent to a current position of the robot”: there is insufficient antecedent basis for these terms in the claims, nor in the claims from which they depend; (ii) “readjusting”: it is unclear how the position is readjusted when it has not been adjusted in the first place; (iii) “the property information ….placed adjacent”: it is unclear what this limitation reveals, that is, it is unclear how property information could be placed adjacent to a position of the robot (given that these property information are sensed by a sensory module); (iv) “current position”: it is unclear how this position is different from the position recited earlier in the claims;
Claim 9:
Claim limitations “map storage configured to store; functional portion configured to perform; controller configured to set the function” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph 0050 describes what the map storage 200 of Fig. 1 comprises, Paragraphs 0053 and 0054 describe the functional portion 400 by what it does, and paragraphs 0055-0059 describe the controller 900 by how it functions. However, these paragraphs do not specify the structures that render 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
- Claims 10-16 depend from claim 9, include all of its limitations and do not cure its deficiencies, rendering these claims rejected under the same rationale.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 9-11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (US 20070282484A1; “Chung”).
Regarding claims 1 and 9, Chung discloses a method for driving a robot based on properties of a driving surface (Abstract), the method comprising: 
sensing, by a sensing module of the robot, the driving surface adjacent to the robot and generating property information related to the driving surface (Fig. 3A, S301; [0033]; [0057]; sensor module 210; [0074]), 
storing, by a controller of the robot, position and property information related to the driving surface in a map storage of the robot (Fig. 3A, S311; [0057]; [0058]: sensor module collects position information of the robot, and surface information of the surrounding, which is eventually stored in the first memory; [0074]); 
setting, by the controller, a function performed on the driving surface based on the property information of the driving surface or generating a moving path selectively comprising the driving surface in a section from a starting point to an ending point of the robot ([0005]; Fig. 3A, S341-S371; [0063];[0064]; [0089]: “the search module 250 may design the moving path of the robot 200 using the 
controlling, by the controller, a driving unit and a functional portion of the robot, to perform the set function or to move the robot along the moving path ([0046]: driving module 280; [0047]; [0064]; [0089]: dirt remover 290 –functional portion);
Regarding claims 2 and 10, Chung discloses moving, by the robot, along the moving path ([0089]), and the method further comprising: 
generating, by the sensing module, property information related to a driving surface by sensing the driving surface adjacent to the robot during the movement ([0033]: “the sensor module 210 may collect position information regarding the area and information regarding a dust pollution level and a floor material”; Fig. 3A, S301; [0057]; sensor module 210; [0074]);
updating the map storage based on comparison of the stored property information related to the position of the driving surface of the map storage with the generated property information of the sensed driving surface ([0033]: “The feature information of the area can be added to a memory area by matching the position information of the reference information stored when the original map is prepared with position information of a predetermined area, which is later collected”; [0034]; [0039]; [0058]: “The information may be added in such a manner that the position information of the reference information collected when the original base map is prepared is matched with the position information of the predetermined area collected later through the analyzer 230”; [0077]); 
reconfiguring, by the controller, a function or a moving path based on the changed property information related to the driving surface when the property information related to the driving surface 
Regarding claims 3 and 11, Chung discloses generating the property information further comprises sensing, by the sensing module, color of the driving surface, and storing, by the controller, the color of the driving surface corresponding to the property information in the map storage ([0072]).
Regarding claims 5 and 13, Chung discloses setting the function or setting the moving path further comprises: searching, by the controller, a function corresponding to the property information, in the map storage ([0044]; [0050]; [0078]); and setting, by  the controller, the moving path by comparing a distance between the driving surface and a charging station of the robot when the battery or the robot is consumed at a reference level or more by performing the searched function 
(Note: Since this claim requires either of the two limitations –setting the function or setting the moving path-, see claims 4 and 13 below for the citations that read on setting the function).
Regarding claims 6 and 14, Chung discloses wherein the property information corresponds to any one of material information and color information related to the driving surface ([0057]: “may collect various kinds of information, such as the floor material of the area where the robot 200 is located”; [0072]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Kim (KR 10 20170033579; English Translation Attached).
Regarding claims 4 and 12, Chung discloses wherein setting the function or setting the moving path further comprises: searching, by the controller, a function corresponding to the property information, in the map storage ([0044]; [0050]; [0078]). 
However, Chung does not explicitly state controlling, by the controller, the functional portion to control the performance of the function with respect to the driving surface when a battery of the robot is consumed at a reference level or more by performing the searched function. 
On the other hand, Kim teaches controlling, by the controller, the functional portion to control the performance of the function with respect to the driving surface when a battery of the robot is consumed at a reference level or more by performing the searched function ([0237]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Chung reference and include features from the Kim reference to control the performance of the function with respect to the driving surface when a battery of the robot is consumed at a reference level or more by performing the searched function. Doing so would allow consuming the battery efficiently by controlling the suction force 
Regarding claims 8 and 16, Chung discloses readjusting, by the controller, the position of the robot based on the position of the driving surface stored in the map storage ([0033]; [0034]; [0039]; [0077]). 
However, it does not explicitly state determining, by the controller, a wheel slip of the driving unit; and readjusting, by the controller, the position of the robot based on the position of the driving surface stored in the map storage when the property information related to the driving surface placed adjacent to a current position of the robot comprises the wheel slip.
On the other hand, Kim teaches determining, by the controller, a wheel slip of the driving unit; and readjusting, by the controller, the position of the robot based on the position of the driving surface stored in the map storage when the property information related to the driving surface placed adjacent to a current position of the robot comprises the wheel slip (Fig. 3; [0179]; [0182]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Chung reference and include features from the Kim reference to determine a wheel slip of the wheels and adjust the position of the robot based on the wheel slip. Doing so would enable more accurate positioning of the robot. 
Allowable Subject Matter
Claims 7 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669